DETAILED ACTION
1.	This Office Action is responsive to amendments filed for No. 16/188,657 on March 3, 2021. Please note Claims 1-4, 6-9, 11-15 and 21-26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 specifically recites a layering/layout of elements relative to each other, notably the first and second sensor connection lines, the insulating layer, etc. Prior art does not teach of these elements.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 12, 13, 15 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. ( US 2017/0235398 A1 ) in view of Jeong et al. ( US 2018/0308903 A1 ).

	Choi teaches in Claim 1:
	A touch display device ( Figures 30A-30C, [0105] discloses an input device may have a touch panel ) comprising: 
a display panel having an active area where images are displayed and a non-active area disposed outside the active area ( Figure 15A, [0166] disclose a first and second region 1303a and 1303b (read these together as an active area). [0256] discloses an inactive region, such as a bezel, which is around the active/display/touch regions ); 
at least one function module disposed in the active area, and comprising a function performing area for performing a function of the function module and a signal line area wherein a plurality of sensor connection lines are disposed on the signal line area to surround at least a part of the function performing area ( Figures 30A-30C, [0222]+ disclose a camera device 1001 (read as a function module) within the touch screen 3010, particularly within region 1303b, which overlaps with the camera device. As for a signal line area, Figure 16 and Figures 31B+, [0188] show examples of a control circuit 3101, image sensor 1605, etc, which can convert optical signals into image signals for processing (read as signal lines within a signal line area). As these lines are within the camera device, they are within the/part of the interpreted signal area, which is shown to be surrounding the device 1001, as shown in Figure 31B, etc ); 
a plurality of first touch sensor groups disposed in a first direction in the active area and each including one or more first touch sensors ( Figures 30A-30C disclose dotted conductive squares (not labeled other than for the visual filling) which extend in a horizontal direction (read as a plurality of first touch sensor groups) ); 
a plurality of second touch sensor groups disposed in a second direction crossing the first direction in the active area and each including one or more second touch sensors ( Figures 30A-30C disclose lined squares (not labeled other than for the visual filling) which extend in a vertical direction (read as a plurality of second touch sensor groups). Please note these cross/intersect the interpreted first touch sensor groups, as is known in the art ), 
wherein the plurality of first touch sensors and the plurality of second touch sensors are disposed in an area except for the area where the function module is disposed in the active area ( Figures 30A-30C disclose the camera module 1001 in the middle and there is no squares/touch sensor groups located directly at this point, i.e. not disposed in that immediate area ); 
wherein at least one of the first touch sensor and the second touch sensor adjacent to the function module is electrically connected to one of the plurality of sensor connection lines disposed in the signal line area ( Figures 30A-31, [0227]+ disclose several embodiments in how the camera module is integrated/implemented within the touch areas. There are clearly connection lines connected to each of the touch sensor pads shown in Figures 30A-30C (and as the combination below teaches, these lines are routed to the peripheral region to the touch pads). As Figures 30A-30C show, the camera is integrated within/between the two types of sensor groups, meaning they share a common space, which is shown in Figure 15B, etc. However, while they are arranged in the same area (see 1303b), they are on different layers ); but

Choi does not explicitly teach “a plurality of first touch lines disposed in the non-active area and electrically connected with the plurality of first touch sensor groups; a plurality of second touch lines disposed in the non-active area and electrically connected with the plurality of second touch sensor groups; and an encapsulation layer disposed under the plurality of sensor connection lines” and “wherein the encapsulation layer comprises a first cover layer, a second cover layer disposed on the first cover layer, and a third cover layer disposed on the second cover layer, and a part of the first cover layer contacts with a part of the third cover layer in the signal line area.”

However, in the same field of endeavor, touch panels, Jeong teaches in Figure 40A+ of a similar layout, particularly focusing on the non-display aspects. Specifically, Jeong, in combination with Choi, teaches:

“a plurality of first touch lines disposed in the non-active area and electrically connected with the plurality of first touch sensor groups ( Jeong, Figure 40B, [0262], etc, disclose first signal lines SL1 which are connected to first sensing electrodes. Please note that this is a non-display area DD-NDA ); 
a plurality of second touch lines disposed in the non-active area and electrically connected with the plurality of second touch sensor groups ( Figure 40B, [0262], etc, disclose second signal lines SL2 which are connected to second sensing electrodes, also arranged in the DD-NDA area );  
an encapsulation layer disposed under the plurality of sensor connection lines ( Figure 41A, [0169], etc disclose an encapsulation layer TFE which is underneath the input sensing unit ISU (with the touch sensing electrodes, signal lines, etc. Please note the sloped surface, as shown which is between the active area DD-DA, extending into the DD-NDA area. Comparing Figures 41A and 40B, it is clear the pad area, NDA-PD, to the left of DD-NDA and simply not shown in Figure 41A. Thus, TFE is between the active area and the pad area. [0039] discloses the relationship between the encapsulation layer and the pad/dummy pad area ), 
	wherein the encapsulation layer comprises a first cover layer, a second cover layer disposed on the first cover layer, and a third cover layer disposed on the second cover layer, and a part of the first cover layer contacts with a part of the third cover layer in the signal line area	 ( Jeong, Figure 41A discloses various layers of the encapsulation layer TFE, such as IOL1 (read as a first cover layer), a layer OL (read as a second cover layer) disposed on IOL1, and a third layer IOL2 (read as a third cover layer) disposed on OL1. Please note the extension/sloping of IOL1 and IOL2 as it extends and note the contact between the two layers, as shown in Figure 41A )



	Choi teaches in Claim 12:
	The touch display device of claim 1, wherein the function module performs non-display related functions. ( [0223] discloses the camera device 1001 is for photography, i.e. non-display )

	Choi teaches in Claim 13:
	A touch display panel ( Figures 30A-30C, [0105] discloses an input device may have a touch panel ) comprising: 
an active area where images are displayed ( Figure 15A, [0166] disclose a first and second region 1303a and 1303b (read these together as an active area). For reference, [0256] discloses an inactive region, such as a bezel, which is around the active/display/touch regions ); 
at least one function module disposed in the active area, and comprising a function performing area for performing a function of the function module and a signal line area wherein a plurality of sensor connection lines are disposed on the signal line area to surround at least a part of the function performing area ( Figures 30A-30C, [0222]+ disclose a camera device 1001 (read as a function module) within the touch screen 3010, particularly within region 1303b, which overlaps with the camera device. As for a signal line area, Figure 16 and Figures 31B+, [0188] show examples of a control circuit 3101, image sensor 1605, etc, which can convert optical signals into image signals for processing (read as signal lines within a signal line area). As these lines are within the camera device, they are within the/part of the interpreted signal area, which is shown to be surrounding the device 1001, as shown in Figure 31B, etc ); 
a plurality of first touch sensor groups disposed in a first direction in the active area and each including one or more first touch sensors ( Figures 30A-30C disclose dotted conductive squares (not labeled other than for the visual filling) which extend in a horizontal direction (read as a plurality of first touch sensor groups) ); and 
a plurality of second touch sensor groups disposed in a second direction crossing the first direction in the active area and each including one or more second touch sensors ( Figures 30A-30C disclose lined squares (not labeled other than for the visual filling) which extend in a vertical direction (read as a plurality of second touch sensor groups). Please note these cross/intersect the interpreted first touch sensor groups, as is known in the art ), 
wherein the function module is disposed between 
two adjacent first touch sensors of the plurality of first touch sensor groups, or 
between two adjacent second touch sensors of the plurality of second touch sensor groups, or 
between two adjacent first touch sensors of the plurality of first touch sensor groups and two adjacent second touch sensors of the plurality of second touch sensor groups ( Please note the alternative claim language requiring it to be between the first touch sensor group, or the second touch sensor group, or both the first and second touch sensor group. As shown in Figures 30A-30C, Choi teaches for all of these conditions to be true, i.e. the camera device is between these four elements ); and
wherein at least one of the first touch sensor and the second touch sensor adjacent to the function module is electrically connected to one of sensor connection lines disposed in the signal line area ( Figures 30A-31, [0227]+ disclose several embodiments in how the camera module is integrated/implemented within the touch areas. There are clearly connection lines connected to each of the touch sensor pads shown in Figures 30A-30C (and as the combination below teaches, these lines are routed to the peripheral region to the touch pads). As Figures 30A-30C show, the camera is integrated within/between the two types of sensor groups, meaning they share a common space, which is shown in Figure 15B, etc. However, while they are arranged in the same area (see 1303b), they are on different layers ); but

Choi does not explicitly teach “a plurality of first touch lines disposed in the non-active area and electrically connected with the plurality of first touch sensor groups; a plurality of second touch lines disposed in the non-active area and electrically connected with the plurality of second touch sensor groups; and an encapsulation layer disposed under the plurality of sensor connection lines” and “wherein the encapsulation layer comprises a first cover layer, a second cover layer disposed on the first cover layer, and a third cover layer disposed on the second cover layer, and a part of the first cover layer contacts with a part of the third cover layer in the signal line area.”



“a plurality of first touch lines disposed in the non-active area and electrically connected with the plurality of first touch sensor groups ( Jeong, Figure 40B, [0262], etc, disclose first signal lines SL1 which are connected to first sensing electrodes. Please note that this is a non-display area DD-NDA ); 
a plurality of second touch lines disposed in the non-active area and electrically connected with the plurality of second touch sensor groups ( Figure 40B, [0262], etc, disclose second signal lines SL2 which are connected to second sensing electrodes, also arranged in the DD-NDA area ); 
an encapsulation layer disposed under the plurality of sensor connection lines ( Figure 41A, [0169], etc disclose an encapsulation layer TFE which is underneath the input sensing unit ISU (with the touch sensing electrodes, signal lines, etc. Please note the sloped surface, as shown which is between the active area DD-DA, extending into the DD-NDA area. Comparing Figures 41A and 40B, it is clear the pad area, NDA-PD, to the left of DD-NDA and simply not shown in Figure 41A. Thus, TFE is between the active area and the pad area. [0039] discloses the relationship between the encapsulation layer and the pad/dummy pad area ), 
wherein at least one of the first touch line and the second touch line is disposed to the sloped surface of the encapsulation layer to correspond to the sloped surface and is electrically connected to the touch pad ( Figure 41A shows the signals lines SL1 is disposed on top of TFE, on parts where TFE has a downward slope. Please note the signal line SL1 connect to the pad area, as shown in Figure 40B )
	wherein the encapsulation layer comprises a first cover layer, a second cover layer disposed on the first cover layer, and a third cover layer disposed on the second cover layer, and a part of the first cover layer contacts with a part of the third cover layer in the signal line area	 ( Jeong, Figure 41A discloses various layers of the encapsulation layer TFE, such as IOL1 (read as a first cover layer), a layer OL (read as a second cover layer) disposed on IOL1, and a third layer IOL2 (read as a third cover layer) disposed on OL1. Please note the extension/sloping of IOL1 and IOL2 as it extends and note the contact between the two layers, as shown in Figure 41A )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the encapsulation layer, as taught by Jeong, with the motivation that this prevents moisture from infiltrating into the light emitting layer, damaging the display aspects, ( Jeong, [0045] ).

	Choi teaches in Claim 15:
	The touch display panel of claim 13, wherein the function module performs non-display related functions. ( [0223] discloses the camera device 1001 is for photography, i.e. non-display )

	Choi and Jeong teach in Claim 21:
( Jeong, Figure 40B, 41A disclose a dam part DPP with a predetermined/shown height and is disposed between the display area DD-DA and the pad area NDA-PD. As shown in Figure 40B, the signal lines pass over this area )

	Choi and Jeong teaches in Claim 22:
	The touch display device of claim 1, wherein the sensor connection lines comprising: at least one first sensor connection line connecting two adjacent first touch sensors separated by the function module; and at least one second sensor connection line connecting two adjacent second touch sensors separated by the function module, and the at least one first sensor connection line surrounding the at least one second sensor connection line. ( Choi, Figure 30A, etc, disclose a connection around the camera device 1001 which can connect adjacent touch pads in the shown direction. Respectfully, it is well known to be able to connect sensor pads around the element, as shown and respectfully, examiner asserts Official Notice to this being well known )

	As per Claim 23:
	 Choi does not explicitly teach “wherein the first sensor connection line and the second sensor connection line are disposed on a same layer.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layering of the sensor pads, and their corresponding connection lines, with the motivation that it is a design choice and well known to have pads in the same or different layer. Jeong is able to design it both ways, ( Jeong, [0020] ).

	As per Claim 24:
	Choi does not explicitly teach “wherein the sensor connection lines are disposed on a different layer with the signal lines, and at least a part of the sensor connection lines are overlapped with the signal lines.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layering of the sensor pads, and their corresponding connection lines, with the motivation that it is a design choice and well known to have pads in the same or different layer. Jeong is able to design it both ways, ( Jeong, [0021] ).
	
	Jeong teaches in Claim 25:
	The touch display device of claim 1, further comprising:
	a touch pad disposed in the non-active area ( Jeong, Figure 40B, [0180], etc, disclose a pad area NDA-PD, with a plurality of pads, as shown. This is part of a non-display area as well, NDA-PD. For clarity, any aspect/area designated as non-display is interpreted as a non-active area, i.e. anything outside of the display area DD-DA, etc );
( Figure 41A, [0169], etc disclose an encapsulation layer TFE which is underneath the input sensing unit ISU (with the touch sensing electrodes, signal lines, etc. Please note the sloped surface, as shown which is between the active area DD-DA, extending into the DD-NDA area. Comparing Figures 41A and 40B, it is clear the pad area, NDA-PD, to the left of DD-NDA and simply not shown in Figure 41A. Thus, TFE is between the active area and the pad area. [0039] discloses the relationship between the encapsulation layer and the pad/dummy pad area ), and
	wherein at least one of the first touch line and the second touch line is disposed on the sloped surface of the encapsulation layer to correspond to the sloped surface, and is electrically connected to the touch pad. ( Figure 41A shows the signals lines SL1 is disposed on top of TFE, on parts where TFE has a downward slope. Please note the signal line SL1 connect to the pad area, as shown in Figure 40B )

	Choi and Jeong teach in Claim 26:
	The touch display of claim 1, wherein a part of the third cover layer adjacent to the function performing area is located lower than the other part of the third cover layer far from the function performing area. ( Jeong, Figure 41A shows the sloped nature of IOL2 and that one part is lower than another part. Respectfully, please note the combination with Choi )

7.	Claims 2-4, 6-8, 11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. ( US 2017/0235398 A1 ) in view of Jeong et al. ( 2018/0308903 ), further in view of Li et al. ( US 2019/0034011 A1 ).

	As per Claim 2:
	The touch display device of claim 1, wherein the at least one function module is disposed between two adjacent first touch sensors of the plurality of first touch sensor groups ( Figures 30A-30C show the camera device 1001 to be within adjacent sensor electrode squares ); but

Choi does not explicitly teach of “at least one first connecting pattern is disposed on the same as a layer where the plurality of first touch sensors is disposed, outside the function module, and connecting the two adjacent first touch sensors through one of the sensor connection lines.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that display and touch sensing capabilities can be ensured at both sides of the camera module 103, important when the camera is integrated in the middle of the display region, ( Li, [0047] ).

	As per Claim 3:
( Figures 30A-30C show the camera device 1001 to be within adjacent sensor electrode squares ); but

Choi does not explicitly teach “wherein at least one second connecting pattern disposed on a layer different from a layer where the plurality of second touch sensors are disposed, outside the function module, and connecting the two adjacent second touch sensors through one of the sensor connection lines.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that display and touch sensing capabilities can be ensured at both sides of the camera module 103, important when the camera is integrated in the middle of the display region, ( Li, [0047] ).

	Choi teaches in Claim 4:
	The touch display device of claim 1, wherein the at least one function module is disposed between two adjacent first touch sensors of the plurality of first touch sensor groups and two second touch sensors of the plurality of second touch sensor groups ( Figures 30A-30C, [0223]+ show the camera device 1001 is in between adjacent interpreted first and second touch sensor groups. To clarify, between each/both of these groups ); but

Choi does not explicitly teach “further comprising at least one first connecting pattern disposed on the same as a layer where the first touch sensors are disposed, outside the function module, and connecting the two adjacent first touch sensors through one of the sensor connection lines; and at least one second connecting pattern disposed on a layer different from the layer where the second touch sensors are disposed, outside the function module, and connecting the two adjacent second touch sensors through one of the sensor connection lines.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area. Furthermore, Li teaches of only one connection line, though Choi teaches of two types 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that display and touch sensing capabilities can be ensured at both sides of the camera module 103, important when the camera is integrated in the middle of the display region, ( Li, [0047] ).

	As per Claim 6:
	Choi and Li do not explicitly teach “wherein at least one first connecting pattern has a portion overlaps a portion of the at least one second connecting pattern.”

Respectfully, the combination teaches to have a first and second connecting portions, to connect the X and Y sensor pads of Choi. As these elements are often formed on the same or different layers, one of ordinary skill in the art would realize their corresponding connection parts would also be arranged on the same layer or different layers (leading to overlap). This is a design choice issue and not a patentable distinction as the same functionality (bypassing and ensuring connection over the camera module) would still be satisfied.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layering of the sensor pads, and their corresponding 

	As per Claim 7:
	Choi and Li do not explicitly teach “wherein the at least one first connecting pattern and the second touch sensor are spaced apart from each other.”

Respectfully, the combination teaches to have a first and second connecting portions, to connect the X and Y sensor pads of Choi. As these elements are often formed on the same or different layers, one of ordinary skill in the art would realize their corresponding connection parts would also be arranged on the same layer (leading to them being spaced apart) or different layers. This is a design choice issue and not a patentable distinction as the same functionality (bypassing and ensuring connection over the camera module) would still be satisfied.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layering of the sensor pads, and their corresponding connection lines, with the motivation that it is a design choice and well known to have pads in the same or different layer.

	As per Claim 8:
Choi does not explicitly teach of “a third connecting pattern disposed outside the at least one function module and connecting the first touch line and the plurality of first touch sensor groups 

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area. Furthermore, Li teaches of only one connection line, though Choi teaches of two types of sensor pads, arranged in the X and Y directions, as is known in the art. Respectfully, adapting Li’s teachings to Choi would naturally result in a different/second connection line for the other of the two directional sensor pads. It is known that X and Y pads are often arranged in different layers, with an insulation layer in between, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that display and touch sensing capabilities can be ensured at both sides of the camera module 103, important when the camera is integrated in the middle of the display region, ( Li, [0047] ).

	As per Claim 10:


However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area. Furthermore, Li teaches of only one connection line, though Choi teaches of two types of sensor pads, arranged in the X and Y directions, as is known in the art. Respectfully, adapting Li’s teachings to Choi would naturally result in a different/second connection line for the other of the two directional sensor pads. It is known that X and Y pads are often arranged in different layers, with an insulation layer in between, etc. Examiner asserts Oficial Notice to the well known use of insulation layers between X and Y aligned conductive layers.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that 

	As per Claim 11:
Choi does not explicitly teach “wherein two adjacent first touch sensors disposed at both sides of the function module are electrically connected with two different first touch lines, and at least one of the two different first touch lines overlaps the second touch line

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area. Please note the plurality of lines 102, one on each side; each side has its own IC for its respective line 102. Furthermore, Li teaches of only one connection line, though Choi teaches of two types of sensor pads, arranged in the X and Y directions, as is known in the art. Respectfully, adapting Li’s teachings to Choi would naturally result in a different/second connection line for the other of the two directional sensor pads. It is known that X and Y pads are often arranged in different layers, with an insulation layer in between, etc.



	As per Claim 14:
	Choi does not explicitly teach of “one or more connecting patterns disposed outside the function module and connecting two adjacent first touch sensors disposed at both sides of the function module or connecting two adjacent second touch sensors disposed at both sides of the function module through one of the sensor connection lines.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that display and touch sensing capabilities can be ensured at both sides of the camera module 103, important when the camera is integrated in the middle of the display region, ( Li, [0047] ).

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Respectfully, Applicant’s claim amendments have not distinguished over the current combination. Applicant argues the combination, namely Choi does not teach of the function module being in the active area, noting that the camera device 1001 is located outside the display 1409. Presumably, this is made in light of the newly claimed/amended limitation “at least one function module disposed in the active area, and comprising a function performing area for performing a function of the function module and a signal line area where a plurality of sensor connection lines are disposed on the signal line area to surround at least a part of the function performing area”.

However, as the figure Applicant cited, such as Figure 31B, it is seen that the camera is within the active area, just underneath the display area, but clearly not in a non-active area, such as the bezel. It is within the display area. Perhaps Applicant’s interpretation of active area is different than the examiner’s interpretation, but the examiner has clearly defined the active and non-active areas.

Conclusion
9.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621